       Case 2:16-md-02724-CMR Document 829 Filed 01/09/19 Page 1 of 5




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IN RE: GENERIC PHARMACEUTICALS                     MDL NO. 2724
PRICING ANTITRUST LITIGATION                       16-MD-2724

__________________________________________ HON. CYNTHIA M. RUFE

THIS DOCUMENT RELATES TO:

Marion Diagnostic Center, LLC et al. v.             Civil Action No. 18-4137
McKesson Corporation et al.

                                          ORDER

       AND NOW, this 9th day of January 2019, upon consideration of the attached

Stipulation Regarding Timing of Discovery and Motion to Dismiss to be Filed by McKesson

Corporation and McKesson Medical-Surgical, Inc., it is hereby ORDERED that the

Stipulation is APPROVED.

       It is so ORDERED.



                                          BY THE COURT:

                                          /s/ Cynthia M. Rufe
                                          _____________________
                                          CYNTHIA M. RUFE, J.
Case 2:16-md-02724-CMR Document 829 Filed 01/09/19 Page 2 of 5
Case 2:16-md-02724-CMR Document 829 Filed 01/09/19 Page 3 of 5
Case 2:16-md-02724-CMR Document 829 Filed 01/09/19 Page 4 of 5
Case 2:16-md-02724-CMR Document 829 Filed 01/09/19 Page 5 of 5
